DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Heat therapy leggings comprising: a double wall waistband; and an interior pocket, wherein the interior pocket is within the double wall waistband; wherein a heat patch is placed inside the interior pocket.”  The claim is unclear because “wherein a heat patch is placed inside the interior pocket” is not directed to the system, 
Claims 2-10 are necessarily rejected as being dependent on rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0257459 A1 to Cockram (Cockram) in view of US 2011/0041229 A1 to Niemi et al. (Niemi).
Regarding claim 1, Cockram teaches leggings (100/300/400) comprising a double wall waistband (104/304/404 and Fig. 1F) and an interior pocket (105), wherein the interior pocket is within the double wall waistband (Fig. 1F).  However, Cockram does not specifically teach a heat patch located inside the interior pocket.  Niemi teaches an analogous device (35) including pockets (10) within the inner layer (abstract) that receive a heating packet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the heating packet of Niemi in Cockram to provide thermal heat to the wearer so as to allow for comfort of the wearer while outside in cold weather conditions as taught by Niemi (see for example ([0004]).
Regarding claim 2, Cockram in view of Niemi teaches the heat therapy leggings of claim 1, as well Cockram teaching wherein the heat therapy leggings are reversible (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 3, Cockram in view of Niemi teaches the heat therapy leggings of claim 1, as well as Cockram teaching wherein the interior sits at the torso of a wearer (Figs. 1A-1E and 3A-4B as the waist in part of the torso).

Regarding claim 5, Cockram in view of Niemi teaches the heat therapy leggings of claim 1 as well as Cockram teaching wherein the interior pocket sits at the midsection of a wearer (Figs. 1A-1E and 3A-4B).
Regarding claim 6, Cockram in view of Niemi teaches the heat therapy leggings of claim 1, as well as Cockram teaching both vertical and horizontal orientation of the opening (114/116), but not wherein the interior pocket opens at a top of the interior pocket.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the opening at a top of the pocket, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 7, Cockram in view of Niemi taches the heat therapy leggings of claim 1 as well as Cockram teaching wherein the interior pocket has a fold over split opening (116 and [0021, 0030]).
Regarding claim 8, Cockram in view of Niemi teaches the heat therapy leggings of claim 1 as well Cockram teaching wherein the interior pocket has a side slit opening (114/314/414).
Regarding claim 9, Cockram in view of Niemi teaches the heat therapy leggings of claim 1 as well as Cockram teaching wherein the legs of the heat therapy leggings are single wall ([0032] discloses a fabric body portion and [0100] discloses a body portion may be formed of any suitable material to provide comfort to the wearer  
Regarding claim 10, Cockram in view of Niemi teaches the heat therapy leggings of claim 1 as well as Cockram teaching vertical seams (411) disposed at any location around the waistband, can be oriented in any direction, can be any shape or size and can be provided such that a desired pocket size and shape is incorporated into the waistband ([0110]) and Niemi teaching the pocket (10) is for inserting a heating packet and is thus sized to accept a heating packet.  However, the combination is silent with respect to the interior pocket is the size of the heat patch.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the pocket as desired as an obvious matter of engineering design choice, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 11, Cockram in view of Niemi teaches the heat therapy leggings of claim 1 as well as Cockram teaching vertical seams (411) disposed at any location around the waistband, can be oriented in any direction, can be any shape or size and can be provided such that a desired pocket size and shape is incorporated into the waistband ([0110]) and Niemi teaching the pocket (10) is for inserting a heating packet and is thus sized to accept a heating packet.  However, Cockram the combination is silent with respect the size of the interior pocket being specifically 9x5 inches.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the pocket as desired as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794